DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 4/16/2021 is acknowledged.
Claims 11-17, and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/2021. Examiner notes Applicant indicated species A encompasses claims 1-10. Species A however also encompasses claim 20 which is dependent on claim 1. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 413 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 449. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 2-3 recites “a casing to conduct electricity flowing between at least some electronic components disposed within the casing, wherein the electronic components include:”.  It is unclear if the electronic components are intended to be part of the electronic assembly. As currently claimed the casing is positively recited. However the electronic components are not positively recited in line 2-3 but then are further defined in line 3-13. For examination purposes Examiner construes the electronic components as being a part of the electronic assembly. Examiner suggests replacing “a casing to conduct electricity flowing between at least some electronic components disposed within the casing, wherein the electronic components include:” with “a casing to conduct electricity flowing between at least some electronic components disposed within the casing, wherein the electronic assembly comprises the electronic components and the electronic components include:”
Line 4 recites “an ultrasonic transducer coupled to emit ultrasonic signals”. It is unclear what structure the ultrasonic transducer is required/claimed as being coupled to, to emit ultrasonic signals. Appropriate correction is required. Examiner suggests replacing “an ultrasonic transducer coupled to emit ultrasonic signals” with “an ultrasonic transducer configured to emit ultrasonic signals”.
Line 12 recites “the first ultrasonic transducer”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the first ultrasonic transducer is intended to be the same as the ultrasonic transducer in line 4 of claim 1. Appropriate correction is required. For examination purposes Examiner construes the first ultrasonic transducer to be the same as the ultrasonic transducer in line 4 
Examiner notes claims 2-10 and 20 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 4,
Line 4 recites “a backing layer”. Line 2 and line 3 of claim 4 both recite “a backing layer”. It is unclear which backing layer “the backing layer” of line 4 refers to. For examination purposes Examiner construes the backing layer of line 2 and line 3 to be the same. Examiner suggests replacing “a backing layer” in line 3 with “the backing layer”. 
Examiner notes claims 5-6 are similarly rejected by virtue of their dependency on claim 4.
In regard to claim 10,
Line 4-6 recites “measuring a time for the ultrasonic signals to travel to an end of the barrel and return to the ultrasonic transducer and calculating a volume a fluid in the barrel based on the time”. As currently claimed it is unclear if the barrel is intended to be a part of the electronic assembly or if the barrel is intended to be used with the electronic assembly. As claimed in claim 1 it appears the barrel is intended to be used with the electronic assembly and is not a part of the electronic assembly. Examiner suggests replacing “measuring a time for the ultrasonic signals to travel to an end of the barrel and return to the ultrasonic transducer and calculating a volume a fluid in the barrel based on the time” with “measuring a time for the ultrasonic signals to travel to an end of the barrel and return to the ultrasonic transducer when the electronic assembly is disposed in the barrel and calculating a volume a fluid in the barrel based on the time”.
In regard to claim 20,
Line 4-6 recites “measuring a time for the ultrasonic signals to travel to an end of the barrel and return to the ultrasonic transducer and calculating a volume a fluid in the barrel based on the time”. As 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drake (U.S. PG publication 20210121635) further in view of Mitrosky (U.S. PG publication 20150174342) further in view of Yu (U.S. PG publication 20160259913).
In regard to claim 1,
Drake discloses an electronic assembly (see figure 1A and 1B, item 14 and 12; paragraph [0056]) comprising: 
at least some electronic components (figure 1B, item 14; paragraph [0056]: wherein the electronic device 14 comprises a battery, transducer, and microprocessor), wherein the electronic components include: 
a transducer (transducer disclosed in paragraph [0056]) coupled to emit signals (paragraph [0056]; Examiner notes the transducer is coupled to piston rod 12, piston 10, and other electronic components as disclosed in paragraph [0056]; Examiner notes “to emit signals” is an intended use/functional limitation and the transducer due to its structure would be fully capable of emitting signals), wherein the transducer is oriented within the electronic assembly (see figure 1A and 1B)
a battery (battery disclosed in paragraph [0056]) to provide the electricity (paragraph [0056]: wherein the battery is a power source; Examiner notes “to provide electricity” is an intended use/functional limitation and the battery due to its structure would be fully capable of providing electricity); and 
a controller (microprocessor disclosed in paragraph [0056]).
A first embodiment of Drake fails to disclose a casing to conduct electricity flowing between at least some electronic components disposed within the casing, an ultrasonic transducer coupled to emit 
A second embodiment of Drake teaches a casing (figure 15, item 86; paragraph [0098]; Examiner notes casing 86 encases electronic device 86 as disclosed in paragraph [0098]) to conduct electricity (paragraph [0098]; Examiner notes to conduct electricity is an intended use/functional limitation and the casing would be fully capable of conducting electricity due to the fact it is made from a metallic material as disclosed in paragraph [0098] and paragraph [0056] of Drake supports that the electronic device 14 may comprise any known electronic circuitry).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a first embodiment of Drake to include a casing, as taught by the second embodiment of Drake around the at least some electronic components (transducer, controller, battery) of the first embodiment of Drake which therefore would result in a casing to conduct electricity flowing between at least some electronic components disposed within the casing, for the purpose of enabling the device to be manufactured in a one-step molding process which allows for greater control in how the electronics are positioned and can better work around the requirements of the electronics (paragraph [0098] of Drake and [0004]-[0005] of Drake). Examiner notes paragraph [0071] of Drake supports that the electronic device 14 may be embedded in the piston or the piston rod by any known method and paragraph [0056] of Drake supports that the electronic device 14 may comprise any known electronic circuitry.

Mitrosky teaches an ultrasonic transducer (figure 7, item 136; paragraph [0021]: wherein the transducer is a piezoelectric transducer and paragraph [0024]) coupled to emit ultrasonic signals (paragraph [0024]), wherein the ultrasonic transducer is oriented within an assembly (figure 7, item 124 and 116) to send the ultrasonic signals along a length of a barrel (figure 7, item 112 which contains reflective surface 132; paragraph [0024]) of a medication injection device (figure 7, item 104) when the assembly is disposed in the barrel (see figure 7; paragraph [0024]); a controller (figure 7, item 108) coupled to the ultrasonic transducer (paragraph [0024]), wherein the controller includes logic that when executed by the controller causes the electronic assembly to perform operations, including: instructing the first ultrasonic transducer to emit the ultrasonic signals (paragraph [0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer of Drake to be an ultrasonic transducer and to couple the ultrasonic transducer of Drake to the controller and to modify the controller of Drake to include logic that when executed by the controller causes the electronic assembly to perform operations, including: instructing the first ultrasonic transducer to emit the ultrasonic signals, as taught by Mitrosky, for the purpose of enabling a user to know when a correct dose is within the syringe or has been delivered (paragraph [0025] of Mitrosky) which therefore would result in an ultrasonic transducer coupled to emit ultrasonic signals, wherein the ultrasonic transducer is oriented 
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky is silent as to the controller coupled to the battery.
Yu teaches a controller (figure 1B, item 54; Examiner notes item 50 which contains item 54 may be implemented into the push rod 30, plunger 40, and or other suitable components of the device 10 as supported in paragraph [0059]) coupled to the battery (figure 1B, item 58; paragraph [0058]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky to be coupled to the battery of Drake, as taught by Yu, for the purpose of providing power to the controller (paragraph [0058] of Yu). 
In regard to claim 3,
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu teaches the electronic assembly of claim 1. The first embodiment of Drake as modified by the second embodiment of Drake as modified by Mitrosky in view of Yu further teaches wherein the casing includes a metal can (as modified by the second embodiment of Drake the casing includes a metal can 86; see paragraph [0098] of Drake), and the ultrasonic transducer (as modified by Mitrosky the transducer is an ultrasonic transducer) is disposed within, and electrically coupled to, the metal can (see 
In regard to claim 7,
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu teaches the electronic assembly of claim 1. The first embodiment of Drake as modified by the second embodiment of Drake in view of Mitrosky in view of Yu further discloses wherein the casing (figure 15 and 16, item 86 of Drake) is hollow (see figure 15 of Drake wherein receptacle 86 is hollow to receive the electronic component) and cylindrical (paragraph [0099] of Drake: the form 86 is of a size and shape that corresponds to the desired size and shape of the medical component to be formed; and [0071] of Drake: wherein the piston rod and piston are cylindrical as shown in figure 1A).
In regard to claim 8,
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu teaches the electronic assembly of claim 1.  The first embodiment of Drake in view of the second embodiment of Drake as modified by Mitrosky in view of Yu teaches wherein the ultrasonic transducer (see analysis of claim 1 wherein as modified above the transducer is an ultrasonic transducer; paragraph [0021] of Mitrosky: wherein the transducer is a piezoelectric transducer and paragraph [0024] of Mitrosky), includes at least one of a piezoelectric material or a speaker coil (piezoelectric material; paragraph [0021] of Mitrosky: wherein the transducer is a piezoelectric transducer).
In regard to claim 9,
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu teaches the electronic assembly of claim 1. The first embodiment of Drake as modified by the second embodiment of Drake in view of Mitrosky in view of Yu teaches wherein the casing is installed in a rubber stopper (figure 1A, item 10 of Drake; paragraph [0052] and [0057] of Drake).

The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu teaches the electronic assembly of claim 1.
 The first embodiment of Drake fails to disclose wherein the controller further includes logic that when executed by the controller causes the electronic assembly to perform operations, including: measuring a time for the ultrasonic signals to travel to an end of the barrel and return to the ultrasonic transducer; and calculating a volume of fluid in the barrel based on the time.
Mitrosky teaches wherein the controller (figure 7, item 108) further includes logic that when executed by the controller causes the electronic assembly to perform operations, including: measuring a time for the ultrasonic signals to travel to an end of the barrel and return to the ultrasonic transducer (paragraph [0024]; and calculating a volume of fluid in the barrel based on the time (paragraph [0024]-[0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the first embodiment of Drake to include logic that when executed by the controller causes the electronic assembly to perform operations, including: measuring a time for the ultrasonic signals to travel to an end of the barrel and return to the ultrasonic transducer; and calculating a volume of fluid in the barrel based on the time, as taught by Mitrosky, for the purpose of enabling a user to know when a correct dose is within the syringe or has been delivered (paragraph [0025] of Mitrosky).
Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Drake (U.S. PG publication 20210121635) in view of Mitrosky (U.S. PG publication 20150174342) in view of Yu (U.S. PG publication 20160259913) further in view of Yigal (U.S. PG publication 20200405949).
In regard to claim 2,

 The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu is silent as to wherein electrical connections completing a circuit including the casing, the ultrasonic transducer, the battery, and the controller are solderless.
Yigal teaches establishing an electrical connection between components using solder (paragraph [0031]) and establishing an electrical connection between components using a spring clip without solder can both be used to achieve the same result of establishing an electrical connection between components (paragraph [0031]) and thus the use of a spring clip with a solderless connection and a soldered connection were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute the use of a spring clip with a solderless connection between components in place of a soldered connection since it has been held that substituting parts of an invention involves only routine skill in the art. See analysis of claim 1 above in which the components are within the casing and in communication with one another, see also paragraph [0056] of Drake which further supports the electronic device 14 can comprise any known electronic circuitry.
In regard to claim 4,
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu teaches the electronic assembly of claim 3. 
The first embodiment of Drake as modified by the second embodiment of Drake as modified by Mitrosky in view of Yu teaches wherein the ultrasonic transducer is disposed in the casing (see figure 15 of Drake wherein as modified by Mitrosky the transducer is an ultrasonic transducer disposed within the casing).

Yigal teaches a backing layer (figure 7, item 43) and a metal clip (item 47; Examiner notes the metal clip electrically connects two components; see paragraph [0031]), wherein the backing layer is disposed at least in part between a component and the metal clip to dampen vibrations between the metal clip and the component (Examiner notes “to dampen vibrations” is an intended use limitation and since protrusion 43 supports the clip it would function to dampen vibrations). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the ultrasonic transducer as taught by Drake as modified by Mitrosky and the battery of Drake to be connected by a metal clip that is supported by a backing layer, as taught by Yigal, for the purpose of maintaining electrical connection without the need for soldering (paragraph [0031] of Yigal) therefore resulting in a backing layer, wherein the ultrasonic transducer is disposed in the casing between the casing and a backing layer; and a metal clip, wherein the backing layer is disposed at least in part between the ultrasonic transducer and the metal clip to dampen vibrations between the metal clip and the ultrasonic transducer. Examiner notes Drake and Mitrosky are silent as to the type of connection between the battery and ultrasonic transducer and Yigal teaches a suitable type of connection between elements. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Drake (U.S. PG publication 20210121635) in view of Mitrosky (U.S. PG publication 20150174342) in view of Yu (U.S. PG publication 20160259913) in view of Yigal (U.S. PG publication 20200405949) further in view of Atterbury (U.S. PG publication 20040210199).

The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu in view of Yigal teaches the electronic assembly of claim 4. 
The first embodiment of Drake as modified by the second embodiment of Drake in view of Mitrosky in view of Yu as modified by Yigal further teaches wherein the metal clip is electrically coupled to the ultrasonic transducer and the controller (see analysis of claim 4 above wherein as modified by Yigal the metal clip is electrically coupled to the ultrasonic transducer and the controller; see paragraph [0056] wherein the controller is a microprocessor and the electronic device contains an integrated circuit), and the controller is disposed in the metal can (see figure 15 of Drake wherein the controller and figure 1A of Drake wherein electronic device 14 which as modified is within the metal can contains a controller).
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu in view of Yigal fails to disclose further comprising a circuit board including the controller, and wherein the metal clip is electrically coupled to the ultrasonic transducer and the circuit board, and the circuit board is disposed in the metal can.
Atterbury teaches a circuit board (circuit board; paragraph [0148] and [0129]) including the controller (circuit board includes the controller; paragraph [0148] and [0129]) and an integrated circuit (paragraph [0149]) could all be used to achieve the same result (paragraph [0149]) and thus an integrated circuit and a circuit board were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a circuit board including the controller in place of an integrated circuit since it has been held that substituting parts of an invention involves only routine skill in the art. Additionally the substitution is a simple substitution that would yield the same predictable result of enabling signals to be processed (paragraph [0149] of Atterbury). Furthermore Drake discloses modifications can be made to the device 
In regard to claim 6,
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu in view of Yigal in view of Atterbury teaches the electronic assembly of claim 5. The first embodiment of Drake as modified by the second embodiment of Drake in view of Mitrosky in view of Yu in view of Yigal as modified by Atterbury teaches wherein the circuit board is positioned in the metal can (see figure 15 of Drake wherein as modified by Atterbury the circuit board in the electronic device would be within the metal can of Drake), and wherein the battery is coupled to the circuit board and the metal can (see analysis of claim 1 above wherein the controller of the circuit board is coupled to the battery as taught by Yu and the battery is within the metal can and therefore coupled to the metal can).
The first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu in view of Yigal in view of Atterbury fails to disclose wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position of the circuit board relative to the ultrasonic transducer within the metal can of the first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu in view of Yigal in view of Atterbury to include wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer since it has been held that rearranging parts of an invention involves only routine skill in the art.
Additionally It would have been an obvious matter of design choice to modify the first embodiment of Drake in view of the second embodiment of Drake in view of Mitrosky in view of Yu in view of Yigal in view of Atterbury to include wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer since applicant has not disclosed that having wherein 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783